ATTORNEY GRIEVANCE COMMISSION                          •       IN THE
OF MARYLAND                                            •       COURT OF APPEALS
                                                       •       OF MARYLAND
       Petitioner
                                                       •       Misc. Docket AG
V.
                                                       •       No. 80
ANDRE P. BARBER
                                                       •       September Term, 2015
               Respondent
                    ***********************************************

                                              ORDER

       This matter having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action pursuant to Maryland Rule 16-773(b), with attached certified copy of an Order

issued October 8,2015, by the District of Columbia Court of Appeals (Attachment A), wherein

the District of Columbia Court of Appeals disbarred Respondent from the practice of law; and it

appearing that said Andre P. Barber is admitted to the Bar of this Court;

       NOW, THEREFORE, it is this 19th day of                       May             , 2016,

       ORDERED, by the Court of Appeals of Maryland, pursuant to Maryland Rule 16-773(d),

that Andre P. Barber, Respondent, be, and he hereby is, suspended, effective immediately, from

the practice of law in this State, pending further order of this Court; and it is further

        ORDERED, that the Clerk of this Court shall strike the name of Andre P. Barber from the

register of attorneys in this Court and shall certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and the Clerks of all courts in this State in accordance

with Maryland Rule 16-760(e).


                                                               /s/ Mary Ellen Barbera
                                                           Chief Judge